                                                                                 United States District Court
                                                                                   Southern District of Texas

                                                                                      ENTERED
                                                                                   February 08, 2019
                          UNITED STATES DISTRICT COURT
                                                                                   David J. Bradley, Clerk
                           SOUTHERN DISTRICT OF TEXAS
                             CORPUS CHRISTI DIVISION

LIBARDO TABOADA, et al,                        §
                                               §
         Plaintiffs,                           §
VS.                                            §   CIVIL ACTION NO. 2:18-CV-453
                                               §
STATE FARM LLOYDS, et al,                      §
                                               §
         Defendants.                           §

                                ORDER ABATING CASE

       On January 10, 2019, Defendants timely filed their Verified Plea in Abatement

(D.E. 5), pursuant to Texas Insurance Code § 542A.005(b). According to Texas law, an

insurance defendant is entitled to abatement automatically without necessity of court

order if the plaintiff does not file—on or before the eleventh day following the timely

filing of an initial verified plea—an affidavit that controverts the claim that detailed

notice of the claim was not given or was factually insufficient. That deadline passed on

January 21, 2019.

       Pursuant to this Court’s Local Rules, the party responding to a request for relief

has twenty-one days to respond before the motion is submitted for decision. Local Rule

7.3. That deadline passed on January 31, 2019. Plaintiffs have not filed a controverting

affidavit or any other response to the plea in abatement. Pursuant to Local Rule 7.4,

failure to respond is taken as a representation of no opposition to the relief sought.

       Nonetheless, the Court has reviewed the plea in abatement on the merits and finds

that it is well-taken. Plaintiffs’ notice letter is factually conclusory regarding the property

1/2
damage claimed.            The notice letter further does not assert that the calculation of

attorney’s fees has been made as required by statute. 1 For these reasons, the plea in

abatement (D.E. 5) is GRANTED and the Court ORDERS that this action is abated until

the 60th day after Plaintiffs give the detailed notice as required by statute. Plaintiffs are

further ORDERED to file with the Court an advisory stating sufficient information for

the Court to determine when appropriate notice in compliance with this Order has been

given to Defendants so that this Court may determine the date on which abatement shall

end. Plaintiffs’ advisory must be filed on or before five (5) days after the notice is given

to Defendants.

         ORDERED this 8th day of February, 2019.

                                                            ___________________________________
                                                            NELVA GONZALES RAMOS
                                                            UNITED STATES DISTRICT JUDGE




1
   This Court does not require the letter to state the number of hours or hourly rate used, but does require an
affirmation that the amount set out in the letter was arrived at through the multiplication of hours by hourly rate as
required by Chapter 542A.

2/2
